                       IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF KANSAS


In Re:

CAH ACQUISITION COMPANY # 5,                               Case Number 19-10359
                                                           Chapter 11
                        Debtor.



                     APPLICATION OF TRUSTEE FOR AUTHORIZATION
                          TO EMPLOY STEVENS & BRAND, LLP


         This Application by Brent King (the “Trustee” or the “Applicant”), Chapter 11 Trustee

herein, respectfully represents:

         1.     On or about March 13, 2019, Debtor filed a Voluntary Petition under Chapter 11

                of the United States Bankruptcy Code.

         2.     On March 26, 2019, Brent King was appointed Chapter 11 Trustee (Doc # 33).

         3.     Trustee wishes to employ the law firm of Stevens & Brand, LLP, 900

                Massachusetts Street, Suite 500, P.O. Box 189, Lawrence, Kansas 66044-0189,

                to act as legal counsel for the Trustee as Chapter 11 Trustee, during the

                pendency of this case.

         4.     Applicant has selected Patricia E. Hamilton and Wesley F. Smith of the law firm,

                who are well qualified to provide Applicant with legal representation throughout

                this Chapter 11 Bankruptcy proceeding.

         5.     The following is a recitation of the professional services that Stevens & Brand,

                LLP, are to render:

                a.      Providing the Trustee with legal advice with respect to his powers and

                        duties as Chapter 11 Trustee in the continued operation of the

                        management of the business and affairs of the Debtor;




                     Case 19-10359    Doc# 40    Filed 03/29/19    Page 1 of 4
     b.      Advising Trustee concerning and assisting in the negotiation and

             documentation of financing agreements, cash collateral orders, and

             related transactions;

     c.      Investigating into the nature and validity of liens asserted against the

             Debtor, and advising Trustee concerning the enforceability of said liens;

     d.      Investigating and advising Trustee concerning and taking such action as

             may be necessary to collect income and assets in accordance with

             applicable law, and recover property for the benefit of the estate;

     e.      Preparing on behalf of Trustee such applications, motions, pleadings,

             orders, notices, schedules, and other documents as may be necessary

             and appropriate, and reviewing the financial and other reports to be filed

             herein;

     f.      Assisting the Trustee in the preparation of Schedules, Statement of

             Financial Affairs, and other required documents;

     g.      Advising Trustee concerning and preparing responses to applications,

             motions, pleadings, notices, and other documents which may be filed and

             served herein;

     h.      Counseling Trustee in connection with the formulation, negotiation, and

             promulgation of Chapter 11 Plan or Plans and related documents; and

     i.      Performing all other legal services for Trustee which may be necessary

             herein, and, if it is necessary for Trustee, to employ other professionals

             for such professional services.

6.   To the best of Trustee’s knowledge, Patricia E. Hamilton, Wesley F. Smith, the

     law firm of Stevens & Brand, LLP, and the other Partners and Associates of

     Stevens & Brand, LLP, have no other connection with the Debtor or Trustee

     (besides representation in this matter), creditors, any other party in interest, their


                                        2
          Case 19-10359       Doc# 40   Filed 03/29/19      Page 2 of 4
      respective attorneys and accountants, the United States Trustee, or any person

      employed in the office of the United States Trustee.

7.    Applicant proposes that Stevens & Brand, LLP, be compensated on an hourly

      basis for services rendered at the hourly rates set forth below, and is to be

      reimbursed for expenses incurred including travel, photocopying, facsimile, and

      long distance telephone charges. The hourly rates for the staff to be performing

      services in this case are as follows:

       Patricia E. Hamilton, Wesley F. Smith, Partners of the Firm ~ $325.00 per Hour
                          Associates of the Firm ~ $250.00 per Hour
                       Paralegals and Law Clerks ~ $90.00 per Hour.

      Upon information and belief, the hourly rates charged by Stevens & Brand, LLP,

      are fair, reasonable, and, to the best of the Trustee’s knowledge, consistent with

      the rates charged by firms of similar experience. Stevens & Brand, LLP, will

      keep a detailed record of all legal services rendered in this case and a record of

      any actual and necessary expenses incurred for which it may seek

      reimbursement. Stevens & Brand, LLP, has not shared or agreed to share the

      compensation with any other entity.

8.    Upon information and belief, the law firm of Stevens & Brand, LLP, does not

      represent any interests adverse to the Trustee, Debtor, or the estate in the

      matters upon which it is to be engaged for the Trustee.

9.    Applicant believes it would be best for the Trustee to pay for said attorneys’

      services and expenses on a monthly basis, rather than in large lump sums, and

      that it will be beneficial to attorneys for Trustee if the payment of fees and

      reimbursement of expenses occurs monthly.

10.   Applicant requests that the Court allow its attorneys’ fees and expenses to be

      paid on a monthly basis; specifically, that said attorneys be paid 100% of their




                                        3
        Case 19-10359       Doc# 40      Filed 03/29/19      Page 3 of 4
                 fees and 100% of expenses incurred each month, with all fees and expenses

                 being subject to final approval by the Bankruptcy Court.

       11.       That each month, the Trustee, Debtor, and the U.S. Trustee shall be provided

                 with detailed statements of the services performed and expenses incurred. If the

                 Trustee, Debtor, and the U.S. Trustee do not object to said billing statements

                 within fourteen (14) days after they have been submitted, then the statements

                 shall be paid by the Trustee.


       WHEREFORE, Applicant prays that his employment of Stevens & Brand, LLP, to

provide legal representation for Applicant in this proceeding under Chapter 11 of the United

States Bankruptcy Code, pursuant to the payment terms provided above, be approved by the

Court, and that Applicant be granted such other and further relief as the Court deems fair, just,

and equitable.


                                                   s/ Brent King
                                                 BRENT KING
                                                 Chapter 11 Trustee



Prepared, Submitted, and Approved,
STEVENS & BRAND, LLP



By: s/ Wesley F. Smith
PATRICIA E. HAMILTON #13263
WESLEY F. SMITH, #18517
900 Massachusetts, Suite 500
P.O. Box 189
Lawrence, Kansas 66044
Telephone ~ (785) 843-0811
Facsimile ~ (785) 843-0341
E-Mail ~ WSmith@StevensBrand.com
PHamilton@StevensBrand.com
Proposed Counsel for Trustee




                                                   4
                   Case 19-10359       Doc# 40      Filed 03/29/19    Page 4 of 4
